ON APPLICATION FOR REHEARING
PER CURIAM.
The petitions for rehearing filed by plaintiff-appellee, James Brouillette and by defendants-appellants, National Remodelers and Rebuilders, Inc., and Julian J. Loeb and Milton Loeb have been considered. For the limited purposes of making certain adjustments in the original judgment of this court the decree will be recast:
1. The judgment in favor of plaintiff-appellee James Brouillette and against defendant-appellant, National Remodelers and Rebuilders, Inc., in the full sum of $10,701.04 plus interest from date of judicial demand is reduced by $900.00 to eliminate the duplication of this amount which is properly called to our attention by defendant-appellant, National Remodelers and Rebuilders, Inc.;
2. The judgment in favor of plaintiff-appellee, James Brouillette and against defendants-appellants, Julian J. Loeb and Milton Loeb, individually, jointly and in solido in the full sum of $28,642.02 (erroneously typed as $28,652.02 in the original decree) is increased by $1,250.00 to recognize Brouillette’s entitlement to an additional amount in quantum meruit for the work performed in connection with the reconstruction of the roof at Wilshire.
*532Accordingly, it is now ordered, adjudged and decreed that there be judgment herein in favor of Plaintiff-Appellee, James Brouillette and against Defendant-Appellant, National Remodelers and Rebuilders, Inc., in the full sum of $9,801.04, plus interest from date of judicial demand.
It is now further ordered, adjudged and decreed that there be judgment herein in favor of Plaintiff-Appellee, James Brouil-lette, and against Defendants-Appellants, Julian J. Loeb and Milton Loeb, individually, jointly and in solido in the full sum of $29,892.02, plus interest from date of judicial demand.
As we adhere to our original opinion and decree in all other respects, the applications for rehearing are denied.
Decree recast; rehearing denied.